Title: To George Washington from Major General Israel Putnam, 26 July 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peek’s kill [N.Y.] July 26th 1777

Recd your two favours of the 24th & 25th with the inclosed order of March—Ld Stirling & Genl Sullivan are marched for Philadelphia—& Genl G[l]over for the Northward—The intercepted letter, it is most evident, they intended Should fall into our hands—& under Such circumstances, as they must think; we Should know they intended it; in Such case, as is natural, they Supposed, we should beleive them to be going Contrary to what they tell off & therefore tell us where they are really going—these reasons with others induce me to beleive they are gone Eastward—which I humbly Submit to your better Judgement—also, whether it will not be good policy to forward the letter, to Genl Burgoine by Same Express, & obtain an answer—if you Should think it adviseable, you will Send the letter, as the Express is here.
I have very Certain Intelligence of a Considerable body of Troops left on york Island—that there is five or Six thousand at kings bridge & Fort washington—which plainly indicates, that they Mean, in case we should not attack them, to attack us, when they Shall think it practicable.
The unhappy event that took place here—the Other day—the hanging a man for a Spy without a Trial, was wholly without my Knowledge or privity—and of which I had not the least notice, till he was dead & buried—I am very Sorrey any thing so disagreable Should have taken place I think such hasty proceedings in Capital cases, even by a Commander in Chief, Could not be Justifyed except from the particular Circumstances & Situation of his Camp and an officer under

Command at a Post doing it, especially one of so respectable a Character, as, my Ld S. furnishes a preceedent of rashness to under officers, which, I am Sure, must give every Considerate person, Much concern.
I have Sent expresses Eastward, giving those States the best Information I was capable, of the Enemys Fleet—also that it was your Excellency’s Opinion, they were going to the Southward.
Edmund Palmer that noted robber &c. who was taken, as a Spy, & of whom I wrote you the other day, is condemned, & to be hanged next friday—& will be accordingly, unless disapproved off by you. with great esteem & affection I am your Excellency’s Obedt humble Servant

Israel Putnam

